Citation Nr: 1506395	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for degenerative disc disease of the cervical and thoracic spine from February 19, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1972 to May 1975 and from September 1985 to July 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 20 percent for the Veteran's service-connected cervical and thoracic spine disorder, and a March 2009 rating decision of the RO that increased the evaluation of the Veteran's cervical and thoracic spine disorder to 30 percent.  The Veteran continues to express dissatisfaction with the 30 percent rating, and it is less than the maximum under the applicable criteria, so the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a March 2013 decision, the Board denied the claim of entitlement to an evaluation in excess of 20 percent for the cervical and thoracic spine disability prior to February 19, 2009, and remanded the claim of entitlement to an evaluation in excess of 30 percent for the cervical and thoracic spine disability from February 19, 2009 for further development.  The issue was again remanded for additional development by the Board in June 2014.  This was accomplished and the case has now been returned for further appellate consideration.  


FINDING OF FACT

Since February 19, 2009, the Veteran's service-connected cervical and thoracic spine disability has been manifested by limitation of active flexion to 15 degrees or less and flexion limited to 5 degrees after repetition, without evidence of ankylosis, neuropathy, or incapacitating episodes of intervertebral disc syndrome.   




CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for cervical and thoracic spine disability have not been met for any period from February 19, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (Code) 5010, 5242 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in August 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is considered competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Degenerative Disc Disease of the Cervical and Thoracic Spine

Service connection for degenerative disc disease of the cervical and thoracic spine was granted by the RO in an August 2002 rating decision.  A 20 percent disability rating was initially awarded under the provisions of Codes 5010 and 5242.  The rating was increased to 30 percent by rating decision dated in March 2009 under the same Codes.  This appeal concerns the 30 percent award only.  

An examination was conducted by VA on February 19, 2009.  At that time, it was noted that the Veteran had sustained an injury of his spine in a motor vehicle accident in 1999.  He stated that the disability had become progressively worse and that he had had only a fair response to treatment.  Current complaints included paresthesia and numbness, fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He stated that he had radiating pain of the cervical spine to both sides, but it was more painful when he turned to the right.  He reported severe, weakly flare-ups that lasted hours, but could not describe precipitating factors, stating that the pain was "just there" and was not alleviated by pills.   He reported having had incapacitating episodes that were relieved by bedrest several times a month throughout 2008.  

On examination, inspection of the spine showed that the head to be tilted to the left.  The examiner reported cervical spine ankylosis in the neutral position, with the Veteran having difficulty walking because of a limited line of vision.  He felt best when looking straight ahead, because when he bent his neck he became dizzy.  Cervical muscle spasm was noted on the left and right, but without atrophy.  There was guarding, tenderness, weakness, and pain with motion.  The thoracic spine also showed spasm, painful motion, tenderness, weakness, and guarding.  The muscle spasms and guarding were not considered severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Motor testing showed some decreases at the elbows, wrists, fingers, and thumbs.  Muscle tone was normal, without atrophy.  Sensory examination showed diminished sensation to vibration, pain, light touch, and position.  Reflexes were diminished in the C5-C6, C8-T1 and T-8-T10 distributions.  Active cervical spine motion was reported to be flexion from 0 to 15 degrees, extension from 0 to 15 degrees, left lateral flexion from 0 to 15 degrees, left lateral rotation from 0 to 20 degrees, right lateral flexion from 0 to 10 degrees, and right lateral rotation from 0 to 10 degrees.  There was objective evidence of pain on active range of motion as well as after repetitive motion.  Ranges of motion after repetitive motion were listed as flexion from 0 to 5 degrees, extension from 0 to 5 degrees, left lateral flexion from 0 to 10 degrees, left lateral rotation from 0 to 10 degrees, right lateral flexion from 0 to 5 degrees, and right lateral rotation from 0 to 5 degrees.  Lasegue's sign was positive bilaterally and axial compression caused pain.  A cervical MRI study showed spondylosis, disc disease and posterior element hypertrophy that contributed to multilevel canal and foraminal narrowing and stenosis.  There were episodes of intervertebral disc syndrome (IVDS).  The diagnosis was neck pain, which had an impact on his occupational activities through decreased mobility and manual dexterity, problems with lifting and carrying, lack of stamina, weakness, fatigue, and decreased strength in the upper extremities.  The veteran was not currently working, stating that he had been unable to find work.  The pain did have an effect on his usual daily activities, such as chores, shopping an exercise.  He was unable to drive as a result of neck pain and dizziness.  

On VA general medical examination in September 2009, the Veteran was examined for degenerative disk disease of the lumbar spine, thoracic spine, and cervical spine with herniated disk at C4-05.  The Veteran has a history of a motor vehicle accident in 1999.  He reported that he had frequent pains on the back of the neck, which he attributed to the vehicular accident.  At the present time he had complaints of pain on the lower cervical spine and thoracic back.  The stated pain is usually daily and usually aggravated with prolonged sitting.  He was not wearing a cervical collar.  He had had no surgery of the neck.  He had been using ibuprofen for pain relief.  He denied any side effects from the medication.  He has no pain radiation.  His activities of daily living and regular activities were usually maintained, but sometimes slowed down during flare ups.  He also complained of lower back pains especially on the mid spine of the lumbar area.  On examination, the Veteran's range of motion examination was not considered valid as he hardly moved on the examination of the neck, lower back, right shoulder, left shoulder, hips, knees, or ankles.  

X-ray studies of the cervical spine dated in December 2005, showed narrowing of C5-C6 and C6-C7 with osteophytic changes.  There was minor encroachment seen at C5-C6 on the right but not on the left, and mild generalized loss of bone.  A MRI of the cervical spine dated in February 2009 showed spondylosis disk disease and posterior element hypertrophy contributing to multilevel canal and foramina narrowing stenosis.  X-ray studies of the thoracic spine dated in December 2005 showed alignment to be normal with a slight wedge shaped change involving one of the vertebral bodies in the thoracolumbar region.  It was uncertain as to which vertebra, but probably L1.  There was also a slight deformity of the next lower vertebral body.  The low cervical vertebral body showed osteophytic spurring associated with disk narrowing.  The pertinent diagnosis was degenerative disk disease of the cervical spine and degenerative disk disease of the thoracic spine, without radiculopathy.   The September 2009 VA examiner commented that the Veteran was a 55-year-old male "ambulating well with a cane on this particular examination."  The Veteran had multiple pain problems, predominantly his left knee and his cervical spine.  It was noted that he walked with a cane at a slower pace and had a history of left knee weakness that was more probably the predominantly limiting disability, with the cervical spine disability being secondary and moderately limiting to his ability to function in a normal occupational environment.  

An examination was conducted by VA in February 2011.  At that time, the Veteran continued to complain of pain and limitation of motion.  He described severe flare-ups that lasted for hours and were not precipitated by specific movements.  He stated that he had no numbness or paresthesia.  He did report a history of fatigue, decreased motion, stiffness, weakness, spasm and pain.  The pain was described as being daily, chronic, and dull with sharp pain. The severity was moderate and constant, with no radiation.  Incapacitating episodes involved limited ability to walk more than a few yards.  On examination, posture and head position were normal and appearance was symmetric.  Active range of motion was flexion from 0 to 40 degrees, extension from 0 to 40 degrees, left lateral flexion from 0 to 38 degrees, left lateral rotation from 0 to 70 degrees, right lateral flexion from 0 to 37 degrees, and right lateral rotation from 0 to 70 degrees.  There was objective evidence of pain on active range of motion.  While there was additional pain after repetitive motion, there was no additional limitation of motion.  Reflexes were all 2+ (normal) and equal bilaterally.  Sensory examination was essentially normal.  Motor examination showed some diminution.  X-ray studies showed spine alignment to be normal.  There was narrowing at C5-6 and C6-7 with osteophytic changes.  There was minor encroachment seen at C5-6 on the right, but not on the left.  There was some calcification of the ligamentum nuchae.  There was mild generalized loss of bone density.  The impressions were mild loss of density and degenerative changes in the low cervical region.  Electrodiagnostic studies showed evidence of bilateral sensory motor median neuropathy.  There was no evidence of cervical radiculopathy.  

In a May 2013 addendum to the February 2009 VA examination, an examiner clarified that, based upon the clinical visits in the VA treatment records prior to the February 2009 examination, the Veteran had had no physician prescribed bed rest during the 12 months prior to the examination.  The 12 months following the February 2009 examination were similarly negative for physician prescribed bed rest, although he was seen once on a regular clinic appointment.  Regarding a clarification of whether ankylosis was actually noted during the February 2009 examination, the examiner opined that MRIs of the cervical spine in February 2004 and February 2009 and X-ray studies in December 2005 had shown no evidence of ankylosis.  Moreover an examination in September 2012 did not show findings consistent with ankylosis of the cervical spine and there was no current evidence to support that there is ankylosis of the cervical spine.  

An August 2014 VA examination opinion was that the electrodiagnostic studies showing neuropathy on examination in February 2011 were not related to the Veteran's service-connected cervical and thoracic spine disability.  Rather, the findings were consistent with a bilateral peripheral nerve disorder called bilateral sensory motor median neuropathy.  There was no evidence of cervical radiculopathy so that the testing does not represent neurological manifestations of the service-connected cervical or thoracic spine disability.  On today's examination, the Veteran had obvious degenerative changes at the cervical spine with spondylosis and disc disease.  There was hypertrophy and posterior elements and foraminal narrowing as seen in a prior MRI.  These changes were not considered to be consistent with damage of the cervical nerve roots and studies point to a distal peripheral condition far away from the cervical spine.  The examiner went on to state that the cervical spine degenerative joint disease changes with disc disease at C4-C5 caused pain, stiffness and decreased range of motion at the posterior neck and shoulders that were moderate in nature.  After review of the medical records and examination of the Veteran, the examiner opined that the electrodiagnostic studies in February 2011 were less likely than not incurred or as a result of service-connected degenerative disc disease of the cervical or thoracic spine.  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

On examination in February 2009, range of motion of the Veteran's cervical spine was shown to be forward flexion from 0 to 15 degrees actively and from 0 to 5 degrees after repetitive movement.  This range of motion directly corresponds to the 30 percent evaluation that was assigned.  For a rating in excess of 30 percent, ankylosis of the cervical spine would have to be demonstrated.  While there were some indications in the February 2009 examination report that the Veteran manifested some ankylosis of the cervical spine, the later addendum that reviewed the record found that there was no evidence of ankylosis either in February 2009, subsequent thereto, or currently.  As such, there is no basis for a rating in excess of the 30 percent that was awarded effective the date of the February 2009 examination.  

The Board has reviewed the record and can find no basis for a rating in excess of 30 percent for a cervical spine disorder and no basis for a separate award for additional disability such as from peripheral neuropathy of the upper extremities.  In this regard, it is noted that an additional opinion was obtained pursuant to the most recent Board remand and that the opinion obtained was that any neuropathy of the upper extremities is unrelated to the Veteran's spine disability.  Neither does the evidence demonstrate incapacitating episodes upon which a higher evaluation may be assigned under the provisions for intervertebral disc disease.  

Under these circumstances, and for these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for cervical and thoracic spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is found to be contemplated by the rating schedule.  The Veteran's cervical and thoracic spine limitation of flexion rated as part of the arthritis directly corresponds to the schedular criteria for the 30 percent evaluation for limitation of neck (Code 5242), which also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As noted, there is no evidence of ankylosis that may provide a basis for a rating in excess of 30 percent and no evidence that the Veteran has radiculopathy or disc disease that is the cause of neuropathy.  He had not manifested incapacitating episodes upon which an evaluation may be assigned under the provisions for intervertebral disc disease.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's cervical and thoracic spine disability.  The Veteran has also not argued and the record does not reflect that any of his service-connected disabilities individual or together with his cervical spine and thoracic spine disorder require extraschedular consideration.  Therefore, no referral for an extraschedular rating is required.  

Finally, the Board notes that the Veteran has been found entitled to a total disability rating based on individual unemployability (TDIU).  Consequently, this matter is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

An increased rating in excess of 30 percent for degenerative disc disease of the cervical and thoracic spine from February 19, 2009, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


